DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
Allowable Subject Matter
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims are objected to for the reasons set forth within the previously issued Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 4 recitation of “at least one of a first plurality of data elements” is unclear.  Does Applicant actually intend to simply recite “a first plurality of data elements”?  Please review/revise/clarify.
The claim 10 recitation of “applied as at least a portion of at least one of the first or second outer surfaces” is unclear.  It is understood that one layer may be applied to/onto another layer, but it is unknown exactly how one layer may be applied “as at least a portion of” another layer.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim 5 is rejected as depending from rejected claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2553391 A to Wallington et al. (“Wallington”) in view of GB 2531581 A to Henderson et al. (“Henderson”).
	Regarding claim 1, Wallington discloses a security sheet (e.g. security document shown in fig. 7a and discussed in the written abstract and at pg. 7 lines 23-24; note that this is merely an exemplary arrangement of the base assembly shown in fig. 1) comprising a plastic substrate (e.g. polymer substrate 100, as shown in fig. 1), the plastic substrate (100) comprising first and second outer surfaces (e.g. surface facing outward in fig. 1, and surface facing inward in fig. 1, respectively), at least one opaque region (e.g. opacifying layers of substrate 100, discussed at pg. 7 lines 7-9) at least partially surrounding (fig. 7a; per pg. 14 lines 17-21, transparent window feature 110 is provided as a regional removal of a portion of the aforementioned opacifying layers; note that this will result in the remainder of the aforementioned opacifying layers surrounding window feature 110 in the manner shown in fig. 7a) at least one window (e.g. transparent window feature 110, as shown in fig. 7) and perforations (e.g. propagation barrier 102 reading “100-100-100…”, as shown in fig. 7a and discussed at pg. 14 lines 15-17; note that this propagation barrier 102 is formed by perforations/apertures 104 as shown in fig. 1 and discussed at pg. 2 lines 2-6) extending between (per pg. 2 lines 29-33, the apertures can extend through the polymer substrate 100, and per pg. 7 lines 11-12, the apertures 104 can also extend through the aforementioned opacifying layers) the first and second outer surfaces (aforementioned surface facing outward in fig. 1, and surface facing inward in fig. 1), wherein the perforations (104) form (per pg. 14 lines 15-23, fig. 1’s tear propagation barrier 102 can be shaped to form a pattern such as that shown in fig. 7a) a first data element (e.g. a “00” indicia component of tear propagation barrier 102, as shown in fig. 7a) located partially in (fig. 7a) the at least one opaque region (aforementioned opacifying layers).
	Wallington fig. 7a does not explicitly disclose said first data element (“00” indicia component of tear propagation barrier 102, as shown in fig. 7a) being located partially in the at least one window (110).
	Henderson teaches the concept of providing a data element (e.g. security deposit 18, as shown in fig. 1; per pg. 7 lines 12-14, security deposit 18 forms personalized information, and per pg. 38 lines 10-22 this personalized information may be provided via laser perforations) located partially in (fig. 1 and pg. 20 lines 30-32) at least one window opening (e.g. aperture 16).
	Given that Wallington and Henderson both concern aperture-based alphanumeric patterns (e.g. Wallington tear propagation barrier 102 shown in fig. 7a, and Henderson security deposit 18 shown in fig. 1) to be utilized within passport documents (Wallington pg. 5 lines 31-32, and Henderson pg. 7 lines 7-11) and the Wallington tear propagation barrier 102 already appears to be in the area of the window 110 element (Wallington fig. 7a), it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Henderson teachings to the Wallington assembly- namely affirmatively providing Wallington apertures 104 forming the aforementioned “100-100-100…” pattern within the spatial area of the window 110 element, in order to provide the benefit of yielding a resultant more sophisticated security page, less likely to be successfully counterfeited.
	Regarding claim 2, Wallington in view of Henderson discloses a security sheet as claimed in claim 1 wherein the perforations (Wallington 104) form (per Wallington pg. 14 lines 15-23, fig. 1’s tear propagation barrier 102 can be shaped to form a pattern such as that shown in fig. 7a) at least one second data element (e.g. a “1” indicia component of Wallington tear propagation barrier 102, as shown in fig. 7a) in (Wallington fig. 7a) the at least one opaque region (aforementioned Wallington opacifying layers).
	Regarding claim 3, Wallington in view of Henderson discloses a security sheet as claimed in claim 1 wherein the perforations (Wallington 104) form (per Wallington pg. 14 lines 15-23, fig. 1’s tear propagation barrier 102 can be shaped to form a pattern such as that shown in fig. 7a) a first plurality (Wallington fig. 7a) of data elements (aforementioned “00” indicia components of the Wallington tear propagation barrier 102), including (Wallington fig. 7a) the first data element (aforementioned “00” indicia component of the Wallington tear propagation barrier 102), each of the first plurality of data elements (aforementioned “00” indicia components of the Wallington tear propagation barrier 102) being located partially in (see the modification set forth in the rejection of claim 1, supra) the at least one window (Wallington 110) and partially in (Wallington fig. 7a) the at least one opaque region (aforementioned Wallington opacifying layers).
	Regarding claim 4, Wallington in view of Henderson discloses a security sheet as claimed in claim 1 wherein the perforations (Wallington 104) form (per Wallington pg. 14 lines 15-23, fig. 1’s tear propagation barrier 102 can be shaped to form a pattern such as that shown in fig. 7a) at least one of a first plurality (Wallington fig. 7a) of data elements (aforementioned “00” indicia components of the Wallington tear propagation barrier 102), including (Wallington fig. 7a) the first data element (aforementioned “00” indicia component of the Wallington tear propagation barrier 102), located partially in (see the modification set forth in the rejection of claim 1, supra) the at least one window (Wallington 110) and partially in (Wallington fig. 7a) the at least one opaque region (aforementioned Wallington opacifying layers) or a second plurality (Wallington fig. 7a) of data elements (e.g. the “1” indicia components of Wallington tear propagation barrier 102, as shown in fig. 7a) in (Wallington fig. 7a) the at least one opaque region (aforementioned Wallington opacifying layers), the at least one of the first plurality of data elements (aforementioned “00” indicia components of the Wallington tear propagation barrier 102) or second plurality of data elements (aforementioned “1” indicia components of the Wallington tear propagation barrier 102) together forming (fig. 7a) a complete data entry (e.g. the pattern  102 shown in Wallington fig. 7a).
	Regarding claim 5, Wallington in view of Henderson discloses a security sheet as claimed in claim 4 wherein the complete data entry (aforementioned Wallington pattern 102 shown in fig. 7a) comprises (Wallington fig. 7a) variable data (per Wallington pg. 14 lines 11-17, tear propagation barrier 102 may comprise textual information such as the “100-100-100…” banknote denomination shown in fig. 7a).
	Regarding claim 6, Wallington in view of Henderson discloses a security sheet as claimed in claim 1 wherein the perforations (Wallington 104) are laser perforations (Wallington pg. 6, line 1).
	Regarding claim 7, Wallington in view of Henderson discloses a security sheet as claimed in claim 2 wherein a third data element (e.g. a “-” indicia component of Wallington tear propagation barrier 102, as shown in fig. 7a) is entirely located in the at least one window or partially overlaps (see the modification set forth in the rejection of claim 1, supra) the at least one window (Wallington 110) and at least one opaque region (aforementioned Wallington opacifying layers), the third data element (aforementioned “-” indicia component of the Wallington tear propagation barrier 102) comprising (fig. 7c) variable data (per Wallington pg. 14 lines 11-17, tear propagation barrier 102 may comprise textual information such as the “100-100-100…” banknote denomination shown in fig. 7a).
	Regarding claim 8, Wallington in view of Henderson discloses a security sheet as claimed in claim 2 wherein the perforations (Wallington 104) form a third data element (e.g. a “-” indicia component of Wallington tear propagation barrier 102, as shown in fig. 7a) entirely located in (see the modification set forth in the rejection of claim 1, supra) the at least one window (Wallington 110).
	Regarding claim 9, Wallington in view of Henderson discloses a security sheet as claimed in claim 1 wherein the first data element (aforementioned “00” indicia component of the Wallington tear propagation barrier 102), comprises a grapheme, alphanumeric character (Wallington fig. 7a), letter, numerical digit (Wallington fig. 7a), character, logogram, symbol, logo, indicia (Wallington fig. 7a) or portrait.
	Regarding claim 10, Wallington in view of Henderson discloses a security sheet as claimed in claim 1 wherein the opaque region (aforementioned Wallington opacifying layers) is located either within a thickness of the plastic substrate and is separated from at least one of the first or second outer surfaces by at least one transparent region or is formed by at least one opacifying layer (per Wallington pg. 7 lines 7-9, substrate 100 may bear opacifying layers on its opposing surfaces) applied as at least a portion of (Wallington pg. 7 lines 7-9) at least one of the first or second outer surfaces (aforementioned surface facing outward in Wallington fig. 1, and surface facing inward in fig. 1).
	Regarding claim 14, Wallington discloses a method of forming (pg. 1, lines 3-6) a security sheet (e.g. security document shown in fig. 7a and discussed in the written abstract and at pg. 7 lines 23-24; note that this is merely an exemplary arrangement of the base assembly shown in fig. 1) comprising: i) forming a plastic substrate (e.g. polymer substrate 100, as shown in fig. 1) comprising first and second outer surfaces (e.g. surface facing outward in fig. 1, and surface facing inward in fig. 1, respectively) and at least one opaque region (e.g. opacifying layers of substrate 100, discussed at pg. 7 lines 7-9) at least partially surrounding (fig. 7a; per pg. 14 lines 17-21, transparent window feature 110 is provided as a regional removal of a portion of the aforementioned opacifying layers; note that this will result in the remainder of the aforementioned opacifying layers surrounding window feature 110 in the manner shown in fig. 7a) at least one window (e.g. transparent window feature 110); andPRELIMINARY AMENDMENTPage 8Serial Number: UnassignedDkt: 5491.003US1Filing Date: Herewith ii) forming perforations (e.g. propagation barrier 102 reading “100-100-100…”, as shown in fig. 7a and discussed at pg. 14 lines 15-17; note that this propagation barrier 102 is formed by perforations/apertures 104 as shown in fig. 1 and discussed at pg. 2 lines 2-6) extending between (per pg. 2 lines 29-33, the apertures can extend through the polymer substrate 100, and per pg. 7 lines 11-12, the apertures 104 can also extend through the aforementioned opacifying layers) the first and second outer surfaces (aforementioned surface facing outward in fig. 1, and surface facing inward in fig. 1) and through (fig. 7 and pg. 7 lines 11-12) at least one opaque region (aforementioned opacifying layers), wherein the perforations (104) form (per pg. 14 lines 15-23, fig. 1’s tear propagation barrier 102 can be shaped to form a pattern such as that shown in fig. 7a) a first data element (e.g. a “00” indicia component of tear propagation barrier 102, as shown in fig. 7a) located partially in (fig. 7a) the at least one opaque region (aforementioned opacifying layers).
	Wallington does not explicitly disclose said perforations (104) extending through the at least one window (110), wherein the first data element (“00” indicia component of tear propagation barrier 102, as shown in fig. 7a) is located partially in the at least one window (110).
	Henderson teaches the concept of providing a data element (e.g. security deposit 18, as shown in fig. 1; per pg. 7 lines 12-14, security deposit 18 forms personalized information, and per pg. 38 lines 10-22 this personalized information may be provided via laser perforations) located partially in (fig. 1 and pg. 20 lines 30-32) at least one window opening (e.g. aperture 16).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to apply the Henderson teachings to the Wallington assembly- namely affirmatively providing Wallington apertures 104 forming the aforementioned “100-100-100…” pattern within the window 110 element.
	Regarding claim 15, Wallington in view of Henderson discloses a method as claimed in claim 14 wherein the perforations (Wallington 104) are formed by laser perforation (Wallington pg. 6, line 1).
	Regarding claim 16, Wallington in view of Henderson discloses a method as claimed in claim 14 wherein forming the plastic substrate (Wallington 100) comprises forming a plurality of plastic layers (Wallington pg. 8, lines 14-15), inserting at least one insert (e.g. air, per Wallington pg. 8 lines 10-11) into at least one aperture (Wallington 104) in the plurality of plastic layers (Wallington pg. 8, lines 14-15) and laminating the plurality of plastic layers and insert together (Wallington pg. 8, lines 15-16).
Response to Arguments
In view of Applicant’s amendments to claims 3-4, 7-8 and 10, a further search of the pertinent areas of prior art was executed in order to identify art more thoroughly covering the content of the claims as now amended.  Within said search, the above mentioned Henderson reference was identified and duly applied to the Wallington reference.  Accordingly, Applicant’s arguments have been considered, but are moot because the new ground of rejection presents a prior art combination not specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637